UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7577


EUGENE GARY, a/k/a Eugene Gee Gary, a/k/a Eugene Gary, III,

                Petitioner - Appellant,

          v.

LEROY CARTLEDGE, MCI Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   Timothy M. Cain, District Judge.
(8:14-cv-02551-TMC)


Submitted:   February 25, 2016               Decided:    March 1, 2016


Before SHEDD and    HARRIS,    Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Eugene Gee Gary, Appellant Pro Se. Donald John Zelenka, Senior
Assistant Attorney General, Alphonso Simon, Jr., Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Eugene      Gary     seeks       to    appeal    the    district       court’s     order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                   The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.       § 636(b)(1)(B)          (2012).           The     magistrate     judge

recommended that relief be denied and advised Gary that failure

to file timely objections to this recommendation could waive

appellate      review     of     a    district       court       order    based   upon    the

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                                 Wright v.

Collins,       766   F.2d      841,        845-46    (4th    Cir.        1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).                      Gary has waived appellate

review    by    failing     to       file    objections      after       receiving      proper

notice.     Accordingly, we deny a certificate of appealability and

dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions      are    adequately          presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                               2